Case 1:20-cv-00312-LEK-KJM Document 3 Filed 07/20/20 Page 1 of 8                PageID #: 17




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


 JOHN FERDINAND FREITAS, Fed. )                  CIV. NO. 20-00312 LEK-KJM
 ID. No. 00394-122,              )
                                 )               ORDER DISMISSING PETITION
             Petitioner,         )               AND DENYING CERTIFICATE OF
                                 )               APPEALABILITY
       vs.                       )
                                 )
 ESTELLA DERR, KYLE OLSEN,       )
 ANNELIZABETH CARD,              )
                                 )
             Respondents.        )
 _______________________________ )

                ORDER DISMISSING PETITION AND DENYING
                    CERTIFICATE OF APPEALABILITY

        Petitioner John Ferdinand Freitas is incarcerated at the Federal Detention

 Center (“FDC”) in Honolulu, Hawaii after revocation of his supervised release.

 Pet., ECF No. 1 at 2-3.1 He filed the instant Petition for Writ of Habeas Corpus

 Pursuant to 28 U.S.C. § 2241 to challenge the conditions of his confinement at

 FDC. Freitas alleges that he was denied due process during disciplinary

 proceedings conducted on or about April 21, 2020, in violation of the Fifth and

 Fourteenth Amendments. Id. at 2-3.


        1
       The court refers to the Federal Judiciary’s Case Management Electronic Case Filing
 (CM/ECF) system’s numbering and pagination for filed documents.
Case 1:20-cv-00312-LEK-KJM Document 3 Filed 07/20/20 Page 2 of 8                PageID #: 18




        For the following reasons, the Petition is DISMISSED for lack of

 jurisdiction and this action is terminated. Any request for a certificate of

 appealability is DENIED.

                                I. LEGAL STANDARD

        Section 2241 allows “the Supreme Court, any justice thereof, the district

 courts and any circuit judge within their respective jurisdictions” to entertain a

 petition for writ of habeas corpus from a prisoner claiming to be “in custody in

 violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 § 2241(a), (c)(3). A district court considering an application for a writ of habeas

 corpus shall “award the writ or issue an order directing the respondent to show

 cause why the writ should not be granted, unless it appears from the application

 that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

        A habeas petition brought under 28 U.S.C. § 2241 is subject to the same

 screening requirements that apply to habeas petitions brought under 28 U.S.C.

 § 2254. See Rules Governing Section 2254 Cases in the United States District

 Courts (“Habeas Rules”), Habeas Rule 1(b) (providing that district courts may

 apply the Habeas Rules to any habeas petitions that are not brought under 28

 U.S.C. § 2254). A district court “must promptly examine” the petition and, “[i]f it

 plainly appears from the petition . . . that the petitioner is not entitled to relief,” the


                                              2
Case 1:20-cv-00312-LEK-KJM Document 3 Filed 07/20/20 Page 3 of 8                      PageID #: 19




 “judge must dismiss the petition.” Habeas Rule 4; Mayle v. Felix, 545 U.S. 644,

 656 (2005).

                                      II. DISCUSSION2

        Freitas alleges that he was denied the right to attend a disciplinary hearing

 held on or about April 21, 2020. He asserts that this deprived him of the right to

 inspect the charges and evidence against him, call witnesses or be provided

 exculpatory evidence, speak in his own defense. He also alleges that he has not

 been given the written findings upon which he was found guilty and sanctioned.

 He alleges this violated his civil rights to due process as guaranteed under Wolff v.

 McDonnell, 418 U.S. 935 (1974).

        Freitas asks the court to set aside the disciplinary decision and sanctions he

 received and “enjoin each of the three named Respondents to refrain from

 subjecting Petitioner to unconstitutional conditions of confinement in the future.”

 Pet., ECF No. 1 at #5.



 A.     Freitas is not Entitled to Habeas Relief


        2
          The Court takes judicial notice of Freitas’ federal criminal proceedings in United States
 v. Freitas, Cr. No. 1:13-cr-00124 JMS (D. Haw. 2015), in which he was convicted and originally
 sentenced to 42 months imprisonment with ten years supervised release. On or about March 11,
 2020, Freitas’ supervised release was revoked (for the third time) and he was resentenced to ten
 months imprisonment with 96 months supervised release. See id., ECF No. 176.

                                                 3
Case 1:20-cv-00312-LEK-KJM Document 3 Filed 07/20/20 Page 4 of 8           PageID #: 20




       “Federal law opens two main avenues to relief on complaints related to

 imprisonment: a petition for writ of habeas corpus” to challenge a prisoner’s

 conviction or sentence, and a civil rights complaint to challenge the prisoner’s

 conditions of confinement. Muhammad v. Close, 540 U.S. 749, 750 (2004) (per

 curiam). A federal petitioner challenging the manner, location, or conditions of the

 execution of his or her sentence may file a petition for writ of habeas corpus under

 28 U.S.C. § 2241. See, e.g., United States v. Giddings, 740 F.2d 770, 772 (9th Cir.

 1984); Brown v. United States, 610 F.2d 672, 677 (9th Cir. 1990) (distinguishing

 between a § 2255 petition, which tests the imposed sentence, with a § 2241, which

 tests the sentence “as it is being executed”). “Challenges to the validity of any

 confinement or to particulars affecting its duration are the province of habeas

 corpus.” Muhammad, 540 U.S. at 750 (citation omitted); Nettles v. Grounds, 830

 F.3d 922, 934 (9th Cir. 2016) (en banc) (holding that a prisoner’s claims are within

 the core of habeas corpus if they challenge the fact or duration of his conviction or

 sentence).

       By contrast, claims that challenge conditions of confinement, and which

 would not necessarily impact the fact or duration of confinement, do not fall within

 “the core of habeas corpus” and must be brought as a civil rights action. See

 Nettles, 830 F.3d at 934-35; Muhammad, 540 U.S. at 750 (“[R]equests for relief


                                           4
Case 1:20-cv-00312-LEK-KJM Document 3 Filed 07/20/20 Page 5 of 8             PageID #: 21




 turning on circumstances of confinement may be presented in a § 1983 action.”).

 In the federal context, Bivens v. Six Unknown Named Agents of Federal Bureau of

 Narcotics, 403 U.S. 388 (1971), provides a remedy for civil rights violations by

 federal actors.

       Freitas does not allege that the execution of his sentence violates his civil

 rights under the Constitution. That is, he does not challenge the execution,

 duration, or legality of his sentence, nor the legality of the revocation of his

 supervised release. Rather, his allegations concern the conditions of his

 confinement. Freitas asserts that his constitutional rights to due process were

 violated pursuant to prison disciplinary proceedings. Although he suggests that the

 ten-month term of his sentence may be extended based on the sanctions he

 received, he does not explain this assertion. His term of imprisonment has not

 been formally changed in Cr. No. 1:13-cr-00124, however. Nor will success on

 Freitas’ due process claim necessarily result in his early or speedier release.

 Rather, if Freitas were to prevail, he may be entitled to another disciplinary hearing

 at which he may be accorded the due process rights that he alleges he was denied.

       Accordingly, the Petition is DISMISSED for lack of jurisdiction without

 prejudice but without leave to amend, as amendment is futile herein.




                                            5
Case 1:20-cv-00312-LEK-KJM Document 3 Filed 07/20/20 Page 6 of 8            PageID #: 22




 B.    The Court Will Not Convert the Petition into a Civil Rights Complaint

       When a prisoner’s claim is not cognizable in habeas corpus, the court may

 construe his habeas petition as a civil rights complaint. See Wilwording v.

 Swenson, 404 U.S. 249, 251 (1971), superseded by statute on other grounds as

 recognized in Woodford v. Ngo, 548 U.S. 81, 84 (2006). “If the complaint is

 amenable to conversion on its face, meaning that it names the correct defendants

 and seeks the correct relief, the court may recharacterize the petition so long as it

 warns the pro se litigant of the consequences of the conversion and provides an

 opportunity for the litigant to withdraw or amend his or her complaint.” Nettles,

 830 F.3d at 936 (quoting Glaus v. Anderson, 408 F.3d 382, 388 (7th Cir. 2005)).

       The Petition is not amenable to conversion to a civil rights complaint on its

 face. Freitas names the FDC warden and associate wardens as Respondents, see

 Pet. at 1, but he alleges that it was Disciplinary Hearing Officer (“DHO”) Lt.

 Puukila who denied him due process at the disciplinary hearing by failing to allow

 Freitas to be present, denying him exculpatory evidence, finding him guilty, and

 imposing sanctions. Puukila would therefore be the correct civil rights defendant.

 See Glaus, 408 F.3d at 389 (finding that a federal inmate’s habeas petition

 challenging deficient medical care was not amenable to conversion to a Bivens

 action because the inmate named the warden as the respondent).


                                            6
Case 1:20-cv-00312-LEK-KJM Document 3 Filed 07/20/20 Page 7 of 8            PageID #: 23




       Warden Derr’s and Associate Wardens Card and Olsen’s only apparent

 connection to Freitas’ claim is their responses, or lack thereof, to Freitas’ requests

 to intervene, or informal administrative grievances. See ECF No. 1-1, Exs. A-D.

 But a prison official’s allegedly improper processing or denial of a prisoner’s

 grievances or appeals, without more, does not serve as a sufficient basis for raising

 a civil rights claim. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (stating

 prisoners have no “separate constitutional entitlement to a specific prison grievance

 procedure.”) (citation omitted); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)

 (holding no due process violation based on improperly processed grievances); see

 also Shallowhorn v. Molina, 572 F. App’x 545, 547 (9th Cir. 2014) (affirming

 dismissal of claims against defendants who “were only involved in the appeals

 process”) (citing Ramirez, 334 F.3d at 860). “Ruling against a prisoner on an

 administrative complaint does not cause or contribute to the violation.” George v.

 Smith, 507 F.3d 605, 609-10 (7th Cir. 2007).

       In addition, converting Frietas’ claim to a civil rights action would impose

 burdensome constraints upon him — such as a significantly higher filing fee, the

 means of collecting it, and possible restrictions on his future filings — that could

 make conversion more disadvantageous to Freitas than dismissal without prejudice

 of this habeas petition. See Nettles, 830 F.3d at 936. The Court declines to


                                            7
Case 1:20-cv-00312-LEK-KJM Document 3 Filed 07/20/20 Page 8 of 8                         PageID #: 24




 recharacterize Freitas’ habeas petition to plead a Bivens cause of action. Rather,

 the Petition is dismissed without prejudice to Freitas’ filing a civil rights

 complaint.

                                            IV. CONCLUSION

          The Petition is DISMISSED without leave to amend for lack of jurisdiction.

 Any request for a certificate of appealability is DENIED, as Freitas has not made a

 substantial showing of the denial of a constitutional right. See 28 U.S.C.

 § 2253(c)(2). The Clerk of Court is DIRECTED to enter judgment and close the

 file.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, July 20, 2020.



                                                       /s/ Leslie E. Kobayashi
                                                       Leslie E. Kobayashi
                                                       United States District Judge




 Freitas v. Derr, No. 1:20-cv-00312 LEK-KJM; habeas ‘20/ (dsm 2241 R4 lack J, dny COA)




                                                           8
